



Exhibit 10.30


February 26, 2018
[NAME]
Re: Executive Severance Compensation Program
Dear [NAME]:
This "Participation Letter" confirms the agreement between you (the
"Participant") and QEP Resources, Inc. (the "Company") regarding certain
severance payments and benefits that will be paid to you in the event your
employment with the Company is terminated in accordance with the provisions of
this Participation Letter.
By signing below and returning this Participation Letter to Donna Page,
Director, Compensation and Benefits, which must be done within 15 days of the
date of this Participation Letter written above, you acknowledge and agree to
all of the terms and conditions set forth herein and confirm that you
irrevocably and voluntarily agree to those terms.
Subject to the foregoing, you and the Company (hereinafter referred to as the
"parties") hereby agree as follows:
1)Severance Benefits. In the event the Participant’s employment with the Company
is terminated by the Company without Cause (and other than due to the
Participant’s death or Disability) or the Participant resigns the Participant’s
employment for Good Reason, then, in either case, provided that (i) the
Participant signs, within 45 days after the date of termination, and does not
revoke a release of claims substantially in the form attached hereto as Exhibit
A (the "Release"), (ii) returns to the Company all property belonging to the
Company, (iii) until the applicable date(s) of payment complies with any and all
confidentiality and other restrictive covenants to which the Participant is
subject ("Restrictive Covenants") (provided that nothing herein shall be
construed to limit the duration of any restrictive covenants), and (iv) promptly
resigns from any position as an officer, director or fiduciary of any subsidiary
or affiliate of the Company (and takes any action reasonably requested by the
Company to effectuate such resignation), the Participant shall be entitled to
receive the following severance payments and benefits (the "Severance
Benefits"), which shall be in lieu of and not in addition to any other notice,
severance, separation or other similar payments or entitlements under any other
plan, program, arrangement or agreement of the Company or any of its affiliates
or any applicable law:
a)The Participant shall receive a lump sum cash severance payment (the "Cash
Severance") equal to [ ]1 times the sum of (i) the Participant’s annual base
salary, plus (ii) the amount of the Participant’s annual target bonus award
opportunity under the Company’s annual cash incentive plan, payable within 30
days after the date the Participant signs the Release, but in no event later
than March 15 of the year following the year of termination.
b)The Participant shall receive a pro-rated amount of the Participant’s target
bonus amount under the Company’s annual cash incentive plan for the year of
termination, payable in cash within 30 days after the date the Participant signs
the Release, but in no event later than March 15


 ____________________________
1 1.5 for all Participants other than the Chief Executive Officer and Chief
Financial Officer; 2.5 for the Chief Executive Officer; and 2.0 for the Chief
Financial Officer.



--------------------------------------------------------------------------------





of the year following the year of termination. Such pro-rated target bonus
payment will be based on the number of months the Participant was employed with
the Company during the applicable year (rounded up to the nearest whole
month).2 
c)     All of the Participant’s outstanding equity and long-term incentive
awards shall become fully vested, non-forfeitable and exercisable or payable, as
applicable, as of the Participant’s date of termination of employment, provided
that, for administrative convenience, the Company shall have a period of 30 days
following the date the Participant signs the Release (but not later than March
15 of the year following the year of termination) to implement such vesting,
exercisability and/or payment, as applicable, and the Participant’s outstanding
stock options shall remain exercisable until the original expiration date of the
options (subject to the general terms of the Company’s applicable equity or
long-term incentive plan under which such options were granted), provided,
however, that the vesting and payment of any "Performance Share Units" shall be
based on (i) the actual level of performance in relation to the applicable
performance measures, determined as of the last day of the month ended prior to
the date of termination (the "PSU Measurement Date") and (ii) as applicable, the
Company’s average closing Company stock price for the three month period ending
on the PSU Measurement Date, provided, further, that to the extent the
applicable performance level cannot be measured prior to the end of the
applicable performance period, the payment of Participant’s Performance Share
Units shall be based on the actual level of performance achievement at the end
of the performance period and made at the regularly scheduled time under the
applicable Performance Share Unit award agreement.
d)     The Participant shall receive a lump sum cash payment in an amount equal
to twenty four (24) times the monthly premium payment amount required to
continue the Participant’s (and, if applicable the Participant’s covered
dependents’) medical, dental and vision coverage, as applicable, under the
Company’s group healthcare plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"), payable within 30 days after
the date the Participant signs the Release, but in no event later than March 15
of the year following the year of termination.
e)     The Participant may use authorized outplacement services provided by the
Company’s designated preferred outplacement provider for a period of up to
twelve (12) months at no cost to the Participant.
f)     If, and only if, Participant has an accrued vested benefit under the QEP
Resources, Inc. Retirement Plan (as amended from time to time and including
successor plans, the "Retirement Plan") and/or the QEP Resources, Inc.
Supplemental Executive Retirement Plan (as amended from time to time and
including successor plans, the "SERP"), then Participant shall be entitled to an
enhanced retirement benefit in an amount equal to the excess of (i) the benefit
the Participant




 ____________________________
2 For the Chief Executive Officer and Chief Financial Officer, replace with the
following provision: The Participant shall receive a pro-rated cash bonus
payment under the Company’s annual cash incentive plan for the year of
termination, determined at the end of the year and paid in a lump sum at the
same time as the Company pays annual bonuses for such year to active Company
officers. Such pro-rated cash bonus shall be determined by multiplying the cash
bonus award the Participant would have received if the Participant had remained
employed through the applicable date of payment by a fraction, the numerator of
which is the number of months in the applicable year during which the
Participant was employed (rounded up to the nearest whole month) and the
denominator of which is 12.

--------------------------------------------------------------------------------






would have accrued under the Retirement Plan and the SERP (if participating) as
of the date of termination calculated as if (A) the Participant had been
credited with two additional years of benefit service under the Retirement Plan
and the SERP (if participating) as of the Date of Termination, and (B) the
Participant’s compensation under the Retirement Plan and the SERP (if
participating) for each additional year of such service had been equal to the
Participant’s compensation for the last full Year prior to the date of
termination, over (ii) the actual benefit accrued under the Retirement Plan and
the SERP (if participating) as of the Date of Termination. Such enhanced
retirement benefit shall be paid in a single lump sum within 30 days after the
date the Participant signs the Release, but in no event later than March 15 of
the year following the year of termination. The lump-sum payment shall be equal
to (i) the present value of the applicable enhanced retirement benefit on the
date of termination, calculated using the applicable mortality tables then being
used by the Company for financial reporting purposes and an interest rate equal
to 80 percent of the average of the IRS 30-year Treasury Securities Rates for
the six-month period preceding the participant’s date of termination, plus (ii)
interest on such amount, credited monthly from the date of termination through
the date of payment (taking into account any delay required by Section 5.7(b)),
using the appropriate 30-year Treasury bond rate quoted in the Wall Street
Journal on the first business day of each month. The appropriate 30-year
Treasury bond shall be the bond that has the closest maturity date (by month)
preceding the month in which interest is to be credited.
2)     Definitions. For purposes of this Participation Letter, the following
definitions shall apply:
a)"Cause" means the Participant’s: (i) conviction of a felony, or of a
misdemeanor involving fraud, moral turpitude or dishonesty; (ii) gross neglect
or willful and continued failure to perform substantially the Participant’s
duties for the Company (other than any such failure resulting from incapacity
due to physical or mental illness), which continues following written demand for
substantial performance delivered to the Participant by the Company’s Board of
Directors (the "Board") or the Chief Executive Officer of the Company and a
reasonable opportunity to cure; (iii) violation of any Restrictive Covenants;
(iv) willful failure to comply with Board directives or material Company
policies, following written demand for compliance delivered to the Participant
by the Board or the Chief Executive Officer of the Company and a reasonable
opportunity to cure; or (v) the willful engaging by the Participant in fraud or
misconduct that materially and adversely affects the Participant’s Employer or
the Company. For purposes of this definition, no act or failure to act on the
part of the Participant shall be considered "willful" unless it is done, or
omitted to be done, by the Participant without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. The
Company, acting through the Board, must notify the Participant in writing that
the Participant’s employment is being terminated for "Cause". The notice shall
include a list of the factual findings used to sustain the judgment that the
Participant’s employment is being terminated for "Cause."
b)"Disability" means a condition resulting in the Participant’s receipt of
payments for disability under the QEP Resources, Inc. Long-term Disability Plan
or any plan providing similar long-term disability benefits sponsored by the
Company or its affiliate.







--------------------------------------------------------------------------------






c)     "Good Reason" means any of the following events or conditions that occur
without the Participant’s written consent, and that remain in effect after
notice has been provided by the Participant to the Company of such event or
condition and the expiration of a 30 day cure period: (i) a material diminution
in the Participant’s base salary, target bonus opportunity under the Company’s
annual incentive plan, or target annual award opportunity under the Company’s
long-term incentive compensation plans, it being understood that any such
diminution that results in a reduction in total target annual compensation of 5%
or more shall be deemed material; (ii) a material diminution in the
Participant’s authority, duties, or responsibilities (which shall include a
change in reporting structure that requires the Participant to report to a
supervisor having materially less authority within the Company, it being
understood that a mere change in the identity or role of the Participant’s
supervisor shall not constitute Good Reason hereunder). For the avoidance of
doubt, a diminution in the Participant’s authority, duties or responsibilities
arising as a sole result of the divestiture of assets shall not constitute Good
Reason hereunder; or (iii) a material change in the geographic location at which
the Participant is required to perform services. The Participant’s notification
to the Company must be in writing and must occur within a reasonable period of
time, not to exceed 60 days, following the date the Participant knew or should
have known of the existence of the relevant event or condition.
3)     Entire Agreement. This Participation Letter represents the entire
agreement between you and the Company with respect to the subject matter herein
and it supersedes any other promises, warranties or representations with regard
to this subject matter. However, for the avoidance of doubt, this Participation
Letter does not supersede the QEP Resources, Inc. Executive Severance
Compensation Plan - CIC (the "CIC Plan").
4)     Expiration. This letter and your right to receive the Severance Benefits
will expire and terminate, and be of no further force or effect, on September
30, 2020. In addition, in the event a Change in Control (as defined in the CIC
Plan) occurs, you will no longer be eligible to receive the Severance Benefits
under this Participation Letter and will instead be eligible to receive
Separation Benefits (as defined in the CIC Plan) under the CIC Plan.
5)     Section 409A. The intent of the parties is that the payments and benefits
under this Participation Letter comply with or be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (collectively, "Section 409A") and, accordingly, to the
maximum extent permitted, this Participation Letter shall be interpreted to be
in compliance therewith. Notwithstanding anything in this Participation Letter
to the contrary, any compensation or benefits payable under this Participation
Letter that is considered nonqualified deferred compensation under Section 409A
and is designated under this Participation Letter as payable upon Participant’s
termination of employment shall be payable only upon Participant’s "separation
from service" with the Company within the meaning of Section 409A (a "Separation
from Service"). In addition, notwithstanding anything in this Participation
Letter to the contrary, if Participant is deemed by the Company at the time of
Participant’s Separation from Service to be a "specified employee" for purposes
of Section 409A, to the extent delayed commencement of any portion of the
benefits to which Participant is entitled under this Participation Letter is
required in order to avoid a prohibited distribution under Section 409A, such
portion of Participant’s benefits shall not be provided to Participant prior to
the earlier of (i) the expiration of the six-month period measured from the date
of Participant’s Separation from Service with the Company or (ii) the date of
Participant’s death. Upon the first business day following the expiration of the
applicable Section 409A period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum




--------------------------------------------------------------------------------





to Participant (or Participant’s estate or beneficiaries), and any remaining
payments due to Participant under this Participation Letter shall be paid as
otherwise provided herein.

6)     Governing Law; Arbitration. The validity, interpretation, construction
and performance of this Participation Letter shall in all respects be governed
by the laws of Colorado without reference to principles of conflict of law,
except to the extent pre-empted by Federal law. The parties agree that any
controversy, claim or dispute arising out of or relating to this Participation
Letter that the parties cannot resolve through negotiation shall be settled
solely and exclusively by a binding arbitration process administered by the
American Arbitration Association ("AAA") in Denver Colorado. Such arbitration
shall be conducted in accordance with the AAA’s then-existing Employment
Arbitration Rules. Each party shall bear its own attorney’s fees and expenses
and one-half of the fees and expenses of the arbitration; provided, that the
arbitrator shall have the authority to apportion the costs of arbitration and to
render an award including reasonable attorneys’ fees, as and to the extent the
arbitrator deems appropriate under the circumstances. The arbitrator’s decisions
and awards will be rendered in a reasoned written opinion, and the parties agree
to abide by all such decisions and awards. Such decisions and awards rendered by
the arbitrator shall be final and conclusive and may be entered in any court
having jurisdiction.
7)     Divestiture. Notwithstanding any provision herein to the contrary, in the
event of a divestiture or other similar transaction (a "Divestiture") pursuant
to which the Company sells any line of business or material assets to a
third-party buyer ("Buyer") and in connection with such Divestiture, (i) the
Buyer offers to employ the Participant in a comparable role or position and (ii)
the Participant accepts such offer of employment and/or commences employment
with the Buyer following the closing of the Divestiture, then the Participant
will not be entitled to receive the Severance Benefits described in Section
1(a), (d) or (e) of this Participation Letter if the Participant’s employment
with the Company terminates in connection with such Divestiture.
8)     Miscellaneous. All payments to the Participant in accordance with the
provisions of the Plan shall be subject to applicable withholding of local,
state, Federal and foreign taxes, as determined in the sole discretion of the
Company. Except as expressly set forth herein, your employment relationship with
the Company remains at will, meaning that either you or the Company may
terminate your employment at any time, with or without cause or advance notice.
Nothing in this letter is intended to or should be construed to contradict,
modify or alter your employment relationship with the Company. The Company’s
obligation to make the payments provided for under this Participation Letter and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against a Participant. By accepting this letter, you hereby
agree that this letter may only be amended or modified by a written instrument
signed by you and a duly authorized representative of the Company. This
Participation Letter shall bind any successor of the Company, its assets or its
businesses (whether direct or indirect, by purchase, merger, consolidation,
separation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Participation Letter if no succession had
taken place.




--------------------------------------------------------------------------------






Thank you for your hard work and contributions to the Company.


 
QEP RESOURCES, INC.
 
 
 
 
By:
 
 
[NAME]
 
[TITLE]






--------------------------------------------------------------------------------






ACCEPTED AND AGREED TO this ____ day of February 2018.
By:
 
 
[NAME]








--------------------------------------------------------------------------------






EXHIBIT A
Form of Release of Claims
[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]
This General Release of Claims ("Release") is entered into as of this _____ day
of ________, ____, between ________ ("Executive"), and [_______________], a
[______] corporation (the "Company") (collectively referred to herein as the
"Parties").
WHEREAS, Executive and the Company are parties to that certain Participation
Letter dated as of __________, ____ (the "Agreement");
WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and
WHEREAS, the Company and Executive now wish to fully and finally resolve all
matters between them.
NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he or she would
not otherwise be entitled to receive, Executive and the Company hereby agree as
follows:
1.    General Release of Claims by Executive.
(a)    Executive, on behalf of himself or herself and his or her executors,
heirs, administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, creditors, agents and
representatives, and the employee benefit plans in which Executive is or has
been a participant by virtue of his or her employment with or service to the
Company (collectively, the "Company Releasees"), from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, "Claims"), which Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof, arising directly or indirectly out of, relating
to, or in any other way involving in any manner whatsoever Executive’s
employment by or service to the Company or the termination thereof, including
any and all claims arising under federal, state, or local laws relating to
employment, including without limitation claims of wrongful discharge, breach of
express or implied contract, fraud, misrepresentation, defamation, or liability
in tort, and claims of any kind that may be brought in any court or
administrative agency including, without limitation, claims under Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000, et seq.; the
Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil
Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et
seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C. Section
621, et seq. (the "ADEA"); the Equal Pay Act, as amended, 29 U.S.C. Section
206(d); regulations of the Office of Federal Contract Compliance, 41 C.F.R.
Section 60, et seq.; the Family and Medical Leave Act, as amended,





--------------------------------------------------------------------------------





29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; and any similar state or local law.
Notwithstanding the generality of the foregoing, Executive does not release the
following:
(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims pursuant to the terms and conditions of the federal law known as
COBRA;
(iv)    Claims for indemnity under the bylaws of the Company or its affiliates,
as provided for by law or under any applicable insurance policy with respect to
Executive’s liability as an employee, director or officer of the Company
pursuant to which Executive is covered as of the effective date of Executive’s
termination of employment with the Company and its subsidiaries;
(v)    Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Agreement;
(vi)    Claims Executive may have to vested or earned compensation and benefits;
and
(vii)    Any rights that cannot be released as a matter of applicable law, but
only to the extent such rights may not be released under such applicable law.
(b)    Executive acknowledges that this Release was presented to him or her on
the date indicated above and that Executive is entitled to have [twenty-one
(21)/forty-five (45)] days’ time in which to consider it. Executive further
acknowledges that the Company has advised him or her that he or she is waiving
his or her rights under the ADEA, and that Executive should consult with an
attorney of his or her choice before signing this Release, and Executive has had
sufficient time to consider the terms of this Release. Executive represents and
acknowledges that if Executive executes this Release before [twenty-one
(21)/forty-five (45)] days have elapsed, Executive does so knowingly,
voluntarily, and upon the advice and with the approval of Executive’s legal
counsel (if any), and that Executive voluntarily waives any remaining
consideration period.
(c)     Executive understands that after executing this Release, Executive has
the right to revoke it within seven (7) days after his or her execution of it.
Executive understands that this Release will not become effective and
enforceable unless the seven (7) day revocation period passes and Executive does
not revoke the Release in writing. Executive understands that this Release may
not be revoked after the seven (7) day revocation period has passed. Executive
also understands that any revocation of this Release must be made in writing and
delivered to the Company at its principal place of business within the seven (7)
day period.
(d)     Executive understands that this Release shall become effective,
irrevocable, and binding upon Executive on the eighth (8th) day after his or her
execution of it, so long as Executive has not revoked it within the time period
and in the manner specified in clause (c) above.
2.    No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the





--------------------------------------------------------------------------------





Company Releasees. Executive agrees to indemnify and hold harmless the Company
Releasees from any liability, claims, demands, damages, costs, expenses and
attorneys’ fees incurred as a result of any such assignment or transfer from
Executive.
3.    Restrictive Covenants.
(a)    Confidential Records and Information.    Executive agrees that Executive
will not, unless required or otherwise permitted by law, disclose or divulge to
any other person or entity, directly or indirectly, any confidential records or
information regarding the Company, including but not limited to the following:
(i) practices, policies and or procedures; (ii) trade secrets; (iii) customer
names; (iv) any information regarding existing or prospective future business,
planning, or development; (v) contracts or proposed contracts; (vi) financial
information; (vii) staffing or personnel utilization; (viii) salary or wage
levels; (ix) privileged communications; and (x) other information deemed
confidential or proprietary not herein listed. Executive covenants that he has
returned to the Company, its computers (including data stored thereon) and
peripherals, Company credit and fuel cards, and keys. Executive may retain
incidental materials he currently has in his possession, or which may be stored
incidentally in electronic formats (for example, emails, correspondence, draft
documents, copies of various materials accumulated while employed), provided he
has not systematically and intentionally acquired any such materials in
preparation for Executive’s termination of employment. Executive represents and
warrants that in the event he has any Company work related materials, he has no
intention of utilizing said materials, nor of disclosing same to any other
person or entity.


(b)    Non-solicitation. For a period of twelve (12) months after the date of
Executive’s termination of employment, Executive agrees not to induce, attempt
to induce or solicit any employee of the Company to leave the employ of the
Company or any of its related entities, or hire any such employee in any
business or other capacity. Notwithstanding the foregoing, if any employee of
the Company initiates contact with Employee as a result of a publically
advertised position for purposes of obtaining employment with Executive or
Executive’s place of business, such action shall not constitute a breach of this
Section 3(b).


4.    Severability. In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
Parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
5.    Interpretation; Construction. The headings set forth in this Release are
for convenience only and shall not be used in interpreting this agreement. This
Release has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Release and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Release. Either party’s failure to enforce any provision
of this Release shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Release.
6.    Governing Law; Arbitration. This Release will be governed by and construed
in accordance with the laws of the United States of America and the State of
Colorado applicable to contracts made and to be performed wholly within such
State, and without regard to the conflicts of laws principles thereof. The
parties agree that any controversy, claim or dispute arising out of or relating
to this Agreement that the parties





--------------------------------------------------------------------------------





cannot resolve through negotiation shall be settled solely and exclusively by a
binding arbitration process administered by the American Arbitration Association
("AAA") in Denver Colorado. Such arbitration shall be conducted in accordance
with the AAA’s then-existing Employment Arbitration Rules. Each party shall bear
its own attorney’s fees and expenses and one-half of the fees and expenses of
the arbitration; provided, that the arbitrator shall have the authority to
apportion the costs of arbitration and to render an award including reasonable
attorneys’ fees, as and to the extent the arbitrator deems appropriate under the
circumstances. The arbitrator’s decisions and awards will be rendered in a
reasoned written opinion, and the parties agree to abide by all such decisions
and awards. Such decisions and awards rendered by the arbitrator shall be final
and conclusive and may be entered in any court having jurisdiction.
7.    Entire Agreement. This Release and the Agreement constitute the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral. This Release may be
amended or modified only with the written consent of Executive and an authorized
representative of the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.
8.    Counterparts. This Release may be executed in multiple counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.



IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.


EXECUTIVE
 
 
[ ]
 
 
By:
 
Print Name:
 
Print Name:
 
 
 
Title:
 






